DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment and corresponding response received on December 14, 2021 have been entered and considered herein. Claims 1, 3-13, 16-18 are pending and Claims 2, 14-15 are cancelled.
Examiner has considered the Amendments and the Remarks. Applicant is encouraged to amend claims to include novel features performed while using the technology that do not contradict the Specification or prior claim filings. Applicant is welcome to request an interview to aid in advancing prosecution. 
Response to Arguments/Remarks
Response to the claim amendment (Remarks pages 6) with respect to Claims 1 and 16 have been fully considered and introduce new matter.
Regarding Claim Amendments, Applicant provided the following response:
With entry of this amendment, claims 1, 3-13, and 16-18 are pending, with claims 1, 10, and 16 being the only independent claims. Support for the amendments may be found throughout the as-filed application, for example, at least at lines 27-28 on page 3; lines 18-22 on page 6; and FIG. 1. No new matter is added.

Examiner respectfully disagrees.
Applicant’s Specification (08/13/2019) cites to the following support:
The noise reduction step comprises (and preferably consists of) performing a discrete cosine transform (DCT) on the data to get DCT values, quantizing the DCT values, and performing an inverse of the DCT on the DCT values to yield image data. Page 3, lines 27-28

FIG. 1 diagrams a method 101 of removing noise from images. The noise reduction step 113 consists of performing a discrete cosine transform (DCT) 125 on the data to get DCT values, quantizing 129 the DCT values, and performing an inverse 135 of the DCT on the DCT values to yield image data. Page 6, lines 18-22.

The independent claim 1 amendment, with context, is: performing a discrete cosine transform (DCT) on the image data to obtain DCT values, quantizing the DCT values without inverse quantizing said quantized DCT values, conducting an inverse DCT thereby to produce uncompressed noise-reduced image data. Independent claim 16 is similar in amendment.
	The Specification does not disclose “quantizing the DCT values without inverse quantizing said quantized DCT values.” The referenced Specification sections do not explicitly state inverse quantizing is not performed. Additional review of the Specification did not yield support for the claim amendment explicitly stating “quantizing the DCT values without inverse quantizing said quantized DCT values”.
	Furthermore, upon additional review of the Specification, support that the invention teaches “inverse quantization” was found in the following locations:
Methods of the invention are particularly well-suited to video processing. In a preferred embodiment, noise reduction comprises applying a discrete cosine transform (DCT) to pixel blocks, quantizing the resulting DCT coefficients, and performing an inverse quantization and DCT prior to further processing. Page 2, lines 2-5.

Thus the invention provides a noise reduction method that comprises a block-based DCT, data quantization, inverse data quantization, and an inverse DCT as a novel method of image noise reduction. Page 2, lines 29-31.

Accordingly, the pipeline conducts performs inverse quantization on the matrix C. . . . The reverse quantized DCT coefficients are then subject to an inverse of the DCT to give de-noised image data…  Page 16, line 6, 11-12. 

Moreover, in review of the patent prosecution history, the Applicant’s original submitted claims explicated included the step “conducting an inverse DCT and inverse quantization” on the quantized DCT values (Claim 1, Claims 08/13/2019). 
	Thus, the Specification does not explicitly disclose “quantizing the DCT values without inverse quantizing said quantized DCT values” and the prosecution history of the claims supports the fact that the invention teaches inverse quantization on the quantized DCT values, rather than teaches away from inverse quantization as Applicant currently amended the claim and argues in the response. 
A claim amendment cannot contain new subject matter and the Applicant is required to cancel the new matter.

Response to the 35 U.S.C. § 102 rejection (Remarks pages 6 – 8) with respect to Claims 1, 3-4, 10-12 and 16-18 have been fully considered and are not persuasive. 
Regarding Claim 1, Applicant provided the following response:

Independent claim 1 recites a method in which a video camera performs a noise reduction operation to output noise-reduced video in real-time while the camera is in operation. The noise reduction operation includes a DCT, quantization, and inverse DCT to produce uncompressed noise-reduced image data. Claims 10 and 16 recite essentially similar subject matter. 
Lee fails to disclose the limitations of the claims and, therefore, cannot properly be maintained as an anticipation of the claims. 
Lee reports operations applied to video data in certain color spaces for compression of HDR and WCG video, and techniques to improve compression efficiency of HDR and WCG video data. Lee, [0006]. Lee requires an inverse quantizing step as part of the disclosed compression algorithm. Id., [0047]. Lee does not indicate that one can do an inverse transform without an inverse quantizing step. Applicant's claimed invention is that it is possible to achieve noise reduction without the inverse quantization required by Lee. The claims have been amended to make that clear. 

Examiner respectfully disagrees.
In Lee et al (US PG PUB 2016/0360213), the video encoder 20 describes generating a coefficient block for a transform unit (¶ [0046]-[0047]) and “may inverse quantize transform coefficients and apply an inverse transform to the transform coefficients in order to reconstruct transform blocks” (¶ [0048]).  The video encoder 20 is described in detail in FIG. 8 (¶ [0117]-[0132]).
As indicated above, Applicant’s specification and original submitted claims supports the teaching of applying “inverse quantization” in the noise reduction process. Applicant is encouraged to amend the claims to better describe the methodology of how to perform noise reduction that is supported, without contradiction, by the specification or prior filed claims.
Applicant further argues:
The only reference to noise reduction in Lee is with reference to adjusting chromaticity to set low luminance pixels to black or grey. Id., [0076]. According to Lee, chromaticity adjustment may suppress noise that occurs at low levels of luminance by setting the value for a low luminance pixel to black or grey. Id., [0076]. Thus, where Lee mentions noise reduction, Lee simply reports setting dim pixels to black or grey, a different method that does not anticipate the elimination of reverse quantization as claimed by Applicant. Moreover, even in the context of this different method that may lead to some noise reduction, Lee maintains the inverse quantization.

Examiner respectfully disagrees.
Lee et al (US PG PUB 2016/0360213) teaches compression of high dynamic range images and the reduction of noise using the system, as “reducing the amount of chromatic noise in the chromaticity components may thereby allow successive video encoding to better compress the pictures.” (¶ [0063]).  
In addition to Lee et al explicitly claiming the reduction of noise using the system, Lee’s claimed benefit U.S. Provisional Application No. 62/172,724 is entitled “Color Noise Reduction and Adaptive Transfer Functions for Fractional Chromaticity Coordinates for High Dynamic Range and Wide Gamut Video Data,” filed 8 Jun. 2015, which is also an invention used for noise reduction and is incorporated by reference into Lee et al (US PG PUB 2016/0360213) (¶ [0001]).  Additional support that noise reduction is a feature of the technology disclosed by Lee et al is found throughout the prior art (¶ [0001], [0062]-[0066], [0076]-[0079], [0085]-[0093], [0108]). As recognized by Applicant, Lee et al invention discloses a system and method for both noise reduction and compression.
It is recognized in the art that image processing using discrete cosine transform (DCT) followed by quantization of the DCT coefficients create noise artifacts and a loss of information, while the inverse DCT on the quantized frequency coefficients recovers the signal (see prior cited references and newly added references, including: Robertson, DCT Quantization Noise in Compressed Images; Buemi et al, Chroma Noise Reduction in DCT Domain Using Soft-Thresholding). It is also recognized in the art that DCT-based noise filtering is used in image and video compression (see additionally Lukin, DCT-based Local Adaptive Filtering of Images Corrupted by Nonstationary Noise).
Similarly to Lee et al and is previously disclosed and commonly recognized in the art, Applicant’s “noise reduction step is implemented by employing frequency domain processing of image data” (pg 2, ln 24-25) such that “the invention provides a noise reduction method that comprises a block-based DCT, data quantization, inverse data quantization, and an inverse DCT” (pg 2, ln 29-30). 
Applicant’s argument does not provide persuasive evidence that it is not known in the art or that Lee et al fails to teach noise reduction using DCT, quantization DCT and inverse DCT.
Applicant further argues:
Applicant requests that the Office consider the teachings of Lee as provided for by controlling legal standards. See Graham v. John Deere, KSR v. Teleflex, and Net MoneylN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). It is not permissible to pick and choose un-related teachings from within a reference and combine those (guided only by Applicant's disclosure) to arrive at subject matter that forms part of a patent claim under examination. 
The Federal Circuit has ruled that, because the hallmark of anticipation is prior invention, the prior art reference-in order to anticipate under 35 U.S.C. § 102-must not only disclose all elements of the claim within the four corners of the document, but must also disclose those elements arranged as in the claim. Net MoneylN, 545 F.3d at 1371. 
Lee does not meet that standard. Lee has two distinct embodiments. Lee reports 
compressing high dynamic range images for human visual systems (HVS). Lee, [0059]-[0066]. Lee reports using motion estimation to compress video by removing redundancy across frames. Id., [0123]-[0139]. It is impermissible to pull words from [0123]-[0139] and mix those in with words from [0059]-[0066] to make up phrases and content now being designed to match the claims. 
Basic factual inquiries reveal separate, unrelated embodiments in that reference. The law of anticipation stated in Net MoneylN prohibits those unrelated embodiments from being mosaiced together. 

Examiner respectfully disagrees.
Lee et al teaches a system for processing high dynamic range and wide color gamut video data. The system 10 includes a source device 12 and destination device 12 (Fig 1, ¶ [0023]-[0069]). Within the source device are a video pre-processing unit 19 and video encoder 20 (Fig. 1, 2, 8 and ¶ [0027], [0032]-[0051], [0059]-[0066], [0070]-[0093], [0107]-[0111], [0117]-[0132]). There is no identification in Lee et al that different embodiments are taught. As it is noted, the video pre-processing unit 19 are described in ¶ [0059]-[0065] and [0107]-[0111], while the video encoder 20 is further described in ¶ [0065] and [0118]-[0132]. Lee et al cross-references the Fig. 1 embodiment through the specification while describing the supporting figures (¶ [0070], [0094], [0107], [0140]). There is no identification of multiple embodiments.
Applicant’s argument does not provide supportive evidence that Lee teaches multiple embodiments or that the citations are from different embodiments.
Applicant further argues:
Additionally, the Office has not satisfied the requirement of explaining the pertinence of the reference to claims. 37 CFR §1. 104(c)(2). In rejecting a claim for want of novelty, the best reference must be cited, the particular part relied on must be designated, and the pertinence of the reference must be clearly explained. 
Here, the standard set forth in 37 CFR §1.104(c)(2) has not been meet, because the Office Action does not designate the particular part of Lee relied upon as performing noise reduction and does not provide a clear explanation of how Lee pertains to noise reduction.
Noise is reduced by adjusting chromaticity components. That is, a dim pixel is set to some value between 0 and 1 nit. Lee, [0076]. Lee does not teach or suggest noise reduction using DCT, quantization, and DCT- while a camera is operating. 
Because Lee does not teach or suggest the on-camera, simple, closed-loop noise reduction operation recited by each of the independent claims, the independent claims are not anticipated by Lee. Because the independent claims are not anticipated, none of the claims are anticipated. Applicant believes that the rejections under § 102 are overcome. 

Examiner respectfully disagrees.
	As it is recognized in the art, images that undergo discrete cosine transform (DCT) followed by quantization of the DCT coefficients create noise artifacts and a loss of information, while the inverse DCT on the quantized frequency coefficients recovers the signal (see prior cited references and newly added references, including: Robertson, DCT Quantization Noise in Compressed Images; Buemi et al, Chroma Noise Reduction in DCT Domain Using Soft-Thresholding). 
	As outlined in the Non-Final Rejection – 09/14/2021, Lee et al teaches the source device 12 obtains video data from a video source 18 and can process the data in real-time using the video pre-processing unit 19 and video encoder 20 before transmitting the video data to destination device 14 (Fig 1 and ¶ [0024], [0027]-[0029]). Lee et al teaches the video encoder 20 includes a transform processing unit 52 to perform a discrete cosine transform and obtain DCT coefficients for the data, a quantization unit 54 that quantizes the transform coefficients and an inverse transform processing unit 60 that can apply inverse transform (inverse DCT) on quantized DCT values thereby producing a reconstructed residual block with a reduction of redundant information and noise (Figs 1, 8 and ¶ [0066], [0129]-[0132]).
Applicant’s argument does not provide persuasive evidence that it is not known in the art or that Lee et al does not teach or suggest noise reduction using DCT, quantization, and DCT- while a camera is operating.

 Response to the 35 U.S.C. § 103 rejection (Remarks pages 8-9) with respect to Claims 5-9, 13 have been fully considered and are not persuasive. 
Regarding claim 1, Applicant provided the following response:
The Patent Office must establish three basic criteria in order to establish a prima facie case of obviousness. There must be a suggestion to modify a reference or to combine references to lead one of ordinary skill in the art to the claimed invention; the cited references must convey a reasonable expectation of success in arriving at the claimed invention; and the suggestion to modify the references must be found in the prior art, not in the applicant's disclosure. In re Vaeck, 947 F.2d 488 (Fed. Cir. 1991). An obviousness rejection cannot be established unless each claim element is disclosed in the cited art. In re Royka, 490 F.2d 981 (CCPA 1974). 
Lee does not teach or suggest noise reduction using DCT, quantization, and DCT-1 while a camera is operating. None of Cote, Stewart, and Kobayashi even mentions a DCT. 
Each of the independent claims recites a video camera with a real-time noise reduction operation, provided on-chip by a simple self-contained loop with pixels flowing in and corresponding noise-reduced pixels flowing out. In that loop, the noise reduction operation consists of three steps, i.e., performing a discrete cosine transform (DCT) on the image data to obtain DCT values, quantizing the DCT values, and conducting an inverse DCT. None of the cited references teach or suggest a video camera with a noise reduction operation that includes a DCT, much less a noise reduction operation that consists of DCT, quantization, inverse DCT. 
For at least those reasons, none of the independent claims are obvious. Because the independent claims are not obvious, none of the claims are obvious. 
Applicant respectfully submits that the rejections under § 103 are overcome. 

Examiner respectfully disagrees. In response:
As described above, it is recognized in the art that image processing using discrete cosine transform (DCT) followed by quantization of the DCT coefficients create noise artifacts and a loss of information, while the inverse DCT on the quantized frequency coefficients recovers the signal (see prior cited references and newly added references, including: Robertson, DCT Quantization Noise in Compressed Images; Buemi et al, Chroma Noise Reduction in DCT Domain Using Soft-Thresholding). It is also recognized in the art that DCT-based noise filtering is additionally used in image and video compression (see additionally Lukin, DCT-based Local Adaptive Filtering of Images Corrupted by Nonstationary Noise).
Applicant’s argument does not provide persuasive evidence that it is not known in the art or that Lee et al does not teach or suggest noise reduction using DCT, quantization, and DCT- while a camera is operating. No additional arguments were presented.
Specification
The amendment filed 12/14/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: quantizing the DCT values without inverse quantizing said quantized DCT values.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 10-12, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US PG PUB 2016/0360213).
Regarding claim 1, Lee et al teaches a method of image noise reduction (method of using video system 10 with source device 12 that includes encoding unit 21, with pre-processing unit 19 and video encoder 20, to reduce noise; Figs 1, 2, 6-8 and ¶ [0023]-[0029], [0062]-[0066], [0070], [0077]-[0079], [0107]-[0108], [0117]-[0118], [0129]-[0132]), the method comprising: obtaining at a processing device within a video camera image data from at least one image sensor of the video camera (the source device 12 provides processing video image data obtained from a video source 18; Fig 1 and ¶ [0027]-[0029]); flowing the image data as blocks of pixels through a video processing pipeline on the processing device (pixels and neighboring pixels, thereby representing video blocks of pixels, of the image data progress through a series of processes within the source 12 for processing; Figs 1, 2, 8 and ¶ [0062]-[0066], [0077]-[0079], [0129]-[0132]), wherein the pipeline performs a noise reduction operation (source device 12 that includes encoding unit 21, with pre-processing unit 19 and video encoder 20, to reduce noise; Figs 1, 2, 6-8 and ¶ [0023]-[0029], [0062]-[0066], [0070], [0077]-[0079], [0107]-[0108], [0117]-[0118], [0129]-[0132]),  that comprises performing a discrete cosine transform (DCT) on the image data to obtain DCT values (video encoder 20 includes a transform processing unit 52 to perform a discrete cosine transform and obtain DCT coefficients for the data; Fig 8 and ¶ [0129]), quantizing the DCT values (quantization unit 54 quantizes the transform coefficients; Fig 8 and ¶ [0130]) without inverse quantizing said quantized DCT values (video encoder 20 may inverse quantize transform coefficients and is therefore not required to inverse quantize the DCT values; ¶ [0048]; see also Robertson or Buemi et al or Lukin et al that each teach the process of DCT, quantizing DCT values and inverse DCT without inverse quantizing in the process of noise removal), conducting an inverse DCT thereby to produce uncompressed (inverse transform processing unit 60 can apply inverse transform (inverse DCT) on quantized DCT values (inverse quantization unit 58 is not a required process) thereby producing a reconstructed residual block with a reduction of redundant information and noise; Fig 8 and ¶ [0048], [0132]); noise-reduced image data (chromaticity adjustment unit 102, in video pre-processing unit 19, reduces noise for each channel, followed by video encoder 20 processing that further reduces noise; Fig 2 and ¶ [0064]-[0066], [0076]-[0079]); and outputting uncompressed noise-reduced video from the camera in real-time while the camera is in operation (source device 12 can operate, process, and output encoded video image data from output interface 22 to the destination device 14 in real-time; Fig 1 and ¶ [0024]).
Regarding claim 3, Lee et al teaches the method of claim 1 (as described above), and further teaches wherein the video processing pipeline is a high dynamic range pipeline (pre-processing unit 19 receives HDR data 17; Fig 1 and ¶ [0060]).
Regarding claim 4, Lee et al teaches the method of claim 1 (as described above), and further teaches comprising exposing said image data to a low-pass filter (deblocking filter may also be used; Fig 8 and ¶ [0118], [0139]).
Regarding claim 8, Lee et al teaches method of claim 3 (as described above), and further teaches comprising transforming the data from the at least one image sensor from an RGB color space into a YCbCr color space and performing the noise reduction step in the YCbCr color space (video pre-processing unit 19 and post-processing unit 31 may convert RGB to YCbCr and perform processing in YCbCr; ¶ [0033], [0034]).

Regarding Claim 10, Lee et al teaches a method for removing noise from a real-time stream of digital image data (method of using video system 10 with source device 12 that includes encoding unit 21, with pre-processing unit 19 and video encoder 20, to reduce noise that can be performed in real-time; Figs 1, 2, 6-8 and ¶ [0023]-[0029], [0062]-[0066], [0070], [0077]-[0079], [0107]-[0108], [0117]-[0118], [0129]-[0132]), the method comprising: receiving at a chip in a video camera data from at least one image sensor of the video camera (the video source 18 of source device 12 is a video camera with the encoding unit 21, including video encoder 20, for noise reduction performed on-chip; Fig 8 and ¶ [0029], [0066], [0119], [0132], [0147]); applying a noise reduction pipeline on the chip to remove noise from the data (source device 12 includes encoding unit 21, with pre-processing unit 19 and video encoder 20, to reduce noise is performed on-chip; Figs 1, 2, 6-8 and ¶ [0023]-[0029], [0062]-[0066], [0070], [0077]-[0079], [0107]-[0108], [0117]-[0118], [0129]-[0132]), wherein the pipeline includes: downsampling at least a portion of the data in order to remove a first portion of the noise (video pre-processing unit 19 reduces noise for each channel in the chromaticity adjustment unit 102, thereby downsampling a portion of the data; Claim 20, Fig 2 and ¶ [0064]-[0066]), frequency domain processing the data to remove a second portion of the noise (video encoder 20 will transform residual data from the spatial domain to the frequency domain with operations to produce a reconstructed residual block with a reduction of redundant information and additional noise; Fig 8 and ¶ [0066], [0067], [0132]) by a noise reduction operation operating on the chip as a self-contained loop with pixels flowing in and corresponding noise-reduced pixels flowing out (the system operates with pixel data flowing into encoding unit 21 of source device 12 for noise reduction operation that is performed on-chip with outputting a reconstructed residual block with a reduction of redundant information and noise; Fig 8 and ¶ [0066], [0119], [0132], [0147]), wherein the noise reduction operation consists of converting by discrete cosine transform (DCT) the data into the frequency domain (video encoder 20 includes a transform processing unit 52 to perform a discrete cosine transform and obtain DCT coefficients for the data, thereby transforming the data from the spatial domain to the frequency domain; Fig 8 and ¶ [0067], [0129]), wherein the data are expressed as DCT coefficients representing a combination of distinct frequencies (DCT coefficients for the data are represented with a combination of distinct frequencies based on the transformed data from its the spatial domain; Fig 8 and ¶ [0067], [0129]), identifying a portion of said distinct frequencies as being associated with a second portion of the noise (additional redundant information and noise from the DCT coefficients is identified; Fig 8 and ¶ [0066], [0130]), and removing the identified portion of said distinct frequencies by quantizing the DCT coefficients (quantization unit 54 quantizes the transform coefficients to further reduce redundant information and noise; Fig 8 and ¶ [0130]); converting remaining image data to yield noise-reduced image data (inverse transform processing unit 60 can apply inverse transform (inverse DCT) on quantized DCT values (inverse quantization unit 58 is not a required process thereby producing a reconstructed residual block with a reduction of redundant information and noise); Fig 8 and ¶ [0066], [0132]); and providing the data from the video camera for displaying, broadcasting, or storing as a video in real-time while performing the receiving step (noise suppressed digital data output processed in the source device 12 data can be output via the output interface 22 to a storage device; Fig 1 and ¶ [0023] -[0025]).
Regarding claim 11, Lee et al teaches the method of claim 10 (as described above), and further teaches wherein the data are transformed from a first color space into a second color space (video pre-processing unit 19 may receive data 17 in a color representation format and convert to another format; ¶ [0060]).
Regarding claim 12, Lee et al teaches the method of claim 11 (as described above), and further teaches wherein the first color space is an RGB color space and the second color space is a YCbCr color space (video pre-processing unit 19 may convert RGB to YCbCr and perform processing in YCbCr; ¶ [0033]).

Regarding Claim 16, Lee et al teach a method of image noise reduction (method of using video system 10 with source device 12 that includes encoding unit 21, with pre-processing unit 19 and video encoder 20, to reduce noise; Figs 1, 2, 6-8 and ¶ [0023]-[0029], [0062]-[0066], [0070], [0077]-[0079], [0107]-[0108], [0117]-[0118], [0129]-[0132]), the method comprising: obtaining image data from at least one image sensor of a video camera (the source device 12 includes a video source 18 to obtain video image data; Fig 1 and ¶ [0027]-[0029]); and, while the video camera films video, performing a noise reduction operation in real-time (source device 12 can operate, process, and output encoded video image data from output interface 22 to the destination device 14 in real-time; Fig 1 and ¶ [0024]) on a chip in the camera wherein the noise reduction operation operates in a self-contained loop with pixels flowing in and corresponding noise-reduced pixels flowing out without saving any entire frame of data on the chip (the system operates with pixel data flowing into encoding unit 21 of source device 12 for noise reduction operation that is performed on-chip with outputting a reconstructed residual block with a reduction of redundant information and noise; Fig 8 and ¶ [0066], [0119], [0132], [0147]), and wherein the noise reduction operation (video encoder 20 includes a transform processing unit 52 to perform a discrete cosine transform and obtain DCT coefficients for the data; Fig 8 and ¶ [0129]), quantizing the DCT values to yield quantized DCT values (quantization unit 54 quantizes the transform coefficients; Fig 8 and ¶ [0130]) without inverse quantizing said quantized DCT values (video encoder 20 may inverse quantize transform coefficients and is therefore not required to inverse quantize the DCT values; ¶ [0048]; see also Robertson or Buemi et al or Lukin et al that each teach the process of DCT, quantizing DCT values and inverse DCT without inverse quantizing in the process of noise removal), and performing an inverse of the DCT on the quantized DCT values (inverse transform processing unit 60 can apply inverse transform (inverse DCT) on quantized DCT values (inverse quantization unit 58 is not a required process) thereby producing a reconstructed residual block with a reduction of redundant information and noise; Fig 8 and ¶ [0048], [0132]), to thereby yield noise-reduced video (thereby producing a reconstructed residual block with a reduction of redundant information and noise; Fig 8 and ¶ [0066], [0132]).
Regarding Claim 17, Lee et al teaches the method of claim 16 (as described above), and further teaches displaying, broadcasting, or storing the noise-reduced video (noise suppressed digital data output processed in the source device 12 data can be output via the output interface 22 to a storage device; Fig 1 and ¶ [0023]-[0025]).
Regarding Claim 18, Lee et al teaches the method of claim 17 (as described above), and further teaches wherein the noise reduction operation is implemented on a high-dynamic range camera (system 10 source device 12 includes cameras that create high dynamic range data 17 for analysis by video encoding unit 21; Figs 1 and ¶ [0023], [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PG PUB 2016/0360213) in view of Cote et al (US 10,038,855).
Regarding claim 5, Lee et al teaches the method of claim 1 (as described above), and further teaches wherein the video processing pipeline comprises streaming pixel values from each of a plurality of image sensors in a frame independent manner to produce a high-dynamic range (HDR) image (video encoding and decoding system 10 source device 12 video source image-capture sensors 18 includes streaming data, analyzed at the pixel level for each video frame (picture), leading to output image with a high-dynamic range 17; Figs 1 and ¶ [0023], [0026], [0036], [0060], [0062], [0069]). 
Lee et al does not teach a kernel operation that identifies saturated pixel values and a merge module to merge the pixel values. 
Cote et al is analogous art pertinent to the problem to be solved in this application including a kernel operation that identifies saturated pixel values and a merge module to merge the pixel values (luma offset component of two images that identifies overexposed pixels and regular exposed image pixel and uses an offset to align and merge to generate composite HDR image; col. 8, ln. 3 – 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al to incorporate the teachings of Cote et al to include a kernel operation that identifies saturated pixel values and a merge module to merge the pixel values to generate high quality images with a high dynamic range and corrective processing of an overexposed image, as recognized by Cote et al (col. 2, ln 22 – 37).
Regarding claim 6, Lee et al in combination with Cote et al teaches the method of claim 5 (as described above) and Cote et al further teaches wherein each of the sensors includes a Bayer filter (Bayer filters are superimposed over the camera sensor; col. 15, ln. 15 – 18).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PG PUB 2016/0360213), in view of Cote et al (US 10,038,855) and Stewart (US PG PUB 2017/0084006).
Regarding claim 7, Lee et al and Cote et al teaches the method of claim 5 (as described above), wherein Lee et al further teaches the pipeline performs the following steps in the recited order: the noise reduction step (video pre-processing unit 19 to reduce noise; ¶ [0062]) and Cote et al teaches a kernel operation (luma offset component of two images that identifies overexposed pixels and regular exposed image pixel and uses an offset to align and merge to generate composite HDR image; col. 8, ln. 3 – 20).
	Lee et al and Cote et al do not teach synchronize or a tone-mapping operation.
Stewart is analogous art pertinent to the problem to be solved in this application including to synchronize (pixels are synchronized in position prior to downsampling; Fig 9 and ¶ [0226] – [0228]) and a tone-mapping operation (operation 104 may include tonemapping; ¶ [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al and Cote et al to incorporate the teachings of Stewart to include synchronize and a tone-mapping operation to minimize halos or gradient reversal and minimize the imaging system latency, as recognized by Stewart (¶ [0015], [0225]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PG PUB 2016/0360213), in view of Cote et al (US 10,038,855) and Kobayashi et al (US PG PUB 2010/0149546).
Regarding claim 9, Lee et al in combination with Cote et al teaches method of claim 5 (as described above), and Lee et al teaches the plurality of image sensors (video source image-capture sensors 18; Figs 1 and ¶ [0023], [0026], [0036], [0060], [0062], [0069]). 
Lee et al and Cote et al do not teach the image sensors are each positioned with respect to at least one beam splitter and a lens of the video camera such that incoming light is split onto the plurality of image sensors so that each image sensor senses an image that is identical but for light level.
Kobayashi et al is analogous art pertinent to the problem to be solved in this application including a plurality of image sensors (CCD camera sensors 22; Fig 1 and [0014], [0046]) are each positioned with respect to at least one beamsplitter (beam splitter 12; Fig 1 and [0045]) and a lens (lens 21; Fig 1 and [0045]) of the video camera (video signal 22; Fig 1 and [0046]) such that incoming light (light source 1; Fig 1 and [0038]) is split onto the plurality of image sensors so that each image sensor senses an image that is identical but for light level (signal processor 23 detects video signal output obtained from image-capturing device 22; Fig 1 and [0045], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al and Cote et al to incorporate the teachings of Kobayashi et al to include that the image sensors are each positioned with respect to at least one beamsplitter and a lens of the video camera such that incoming light is split onto the plurality of image sensors so that each image sensor senses an image that is identical but for light level to provide a practical, simpler and cheaper optical object measurement apparatus, as recognized by Kobayashi et al (¶ [0021]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PG PUB 2016/0360213) in view of Stewart (US PG PUB 2017/0084006).
Regarding claim 13, Lee et al teaches the method of claim 10 (as described above).
Lee does not teach exposing at least a portion of said data to a low pass filter.
 Stewart is analogous art pertinent to the problem to be solved in this application and teaches exposing at least a portion of said data to a low pass filter (pre-processor 302 noise filter is bilateral, guided, or non-local-means filter; [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al to incorporate the teachings of Stewart including exposing at least a portion of said data to a low pass filter. By exposing at least a portion of said data to a low pass filter, high frequencies can be removed from the data thereby improving the resolution, as recognized by Stewart (¶ [0084]-[0085]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo et al (Noise reduction for digital holograms in a DCT domain) teaches a noise reducing method using DCT, quantization of the DCT values and inverse DCT of the quantized DCT values.
Schwartz et al (US PG PUB 2004/0202376) teaches a reversible DCT for lossy image compression.
Yaguchi (US PG PUB 2018/0054566) teaches an image processing apparatus including a direct cosine transform circuit and quantization and an inverse quantization circuit and inverse direct cosine transform circuit.
Hollander et al (US 2016/0205341) teaches a method for encoding video streamed data generated from an ultra-high resolution camera.
Venkataraman et al (US 9800856) teaches a method for real-time digital camera image enhancement.
Reznik et al (US 2010/0266008) teaches computation of even-sized discrete cosine transforms from a video source.
Sasai (US PG PUB 2018/0063537) teaches an image coding and decoding method used for the reduction of memory usage and noise reduction.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667